Exhibit 10.2 EXHIBIT "A" DCP HOLDING COMPANY POSITION DESCRIPTION POSITION TITLE: President REPORTS TO: Board of Directors PURPOSE: Responsible for the direction and administration of DCP Holding Company in accordance with Board policy, sound business practices, and the legal requirements of Ohio, Indiana and Kentucky. DUTIES AND RESPONSIBILITIES: 1. ADMINISTRATIVE MANAGEMENT A. Direct all areas of staff and Human Resource Administration. B. Prescribe duties, limitations and responsibility of staff through effective position descriptions, encouraging success and ongoing communication. C. Maintain effective, responsive and cost-conscious daily operations. 2. BOARD RELATIONS A. Develop and recommend corporate objectives, plans and policies to the Board. B. Implement corporate objectives, plans and policies approved by the Board. C. Plan and coordinate all Board and Board Committee meetings with the Board Chair or Committee Chair. D. Establish effective communication and rapport with all Board Members. 3. PROVIDER RELATIONS A. Recognizing providers are the DCP Holding Company product - continually promote their skills, quality, cost-effectiveness and value to all public. B. Establish leadership, stability and effective communication with all DCP Holding Company providers. C. Continued awareness that the success of DCP Holding Company and their providers grow together. 4. CUSTOMER RELATIONS A. Actively promote DCP Holding Company in all Marketing, Sales, Public Relations, and Community activity. B. Strategize that the DCP Holding Company product is placed effectively before the public with emphasis on "Agent/Broker" C. Continually monitor the success, quality and effectiveness of DCP Holding Company marketing 5. CORPORATE PROFITABILITY D. Develop plans for future DCP Holding Company growth while ensuring the soundness of corporate finances and profitability. JOB SPECIFICATIONS: - Degree in relevant field of study or related equal job experience, - Five to seven years of related experience in the health/dental insurance field in an executive management position, where budgetary, policy and operational decisions have been made. EXHIBIT "B" ADDENDUM TO DCP HOLDING COMPANY PRESIDENT EMPLOYMENT AGREEMENT The salary range of the President shall be reviewed and adjusted annually as recommended by the Compensation and Benefits Committee and approved by the Board of Directors. The Base Compensation for 2014 shall be $403,000.00. ANNUAL INCENTIVE PLAN Value RSUs CASH AWARD 15% of Base $ 60,450.00 Threshold 30% of Base Target 45% of Base Stretch 60% of Base Maximum LONG TERM INCENTIVE PLAN A) RSU AWARD 5% of Base $ 20,150.00 23 RSUs B) CASH AWARD Threshold 5% of Base $ 20,150.00 Target 15% of Base $ 60,450.00 Stretch 25% of Base $ 100,750.00 Maximum 45% of Base 2 A.
